Citation Nr: 1414742	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs.

2.  Entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs.

3.  Entitlement to a rating in excess of 10 percent, prior to January 25, 2009, for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.

4.  Entitlement to a rating in excess of 10 percent, on and after March 1, 2009, for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Specifically, the Veteran submitted the above-captioned claims in August 2008.  After these claims were denied in the December 2008 rating decision, the Veteran submitted a request for reconsideration in February 2009 with respect to the issue of whether new and material evidence has been received to reopen the issue of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs.  Later in February 2009, the Veteran submitted another "claim" of entitlement to a rating in excess of 10 percent for tinea pedis with onychomycosis.  Both of the February 2009 submissions essentially reflect the Veteran's disagreement with the December 2008 rating decision.  Given that both documents were submitted within the appeals period following the December 2008 rating decision, the Board finds that they can be reasonably construed as notices of disagreement.  38 C.F.R. §§ 20.201, 20.304 (2013).  Subsequently, the Veteran timely perfected an appeal.  Thus, the Board finds that the December 2008 rating decision is the decision on appeal.

During the pendency of this appeal, via an August 2009 rating decision, the RO granted a temporary total rating (100 percent), from January 25, 2009 to March 1, 2009, for the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.  The RO confirmed and continued the 10 percent rating assigned before and after this period.  The Board has re-captioned the Veteran's claim to reflect the August 2009 rating decision.  The Board will not address whether an increased rating is warranted for the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, from January 25, 2009 to March 1, 2009, as the maximum available rating has already been assigned.  

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised and, thus, will not be addressed here.

In April 2013, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs in October 2002 and no appeal was filed..

2.  Since October 2002 Board decision, VA has received evidence demonstrating hematuria, nocturia, and abnormal albumin and total protein findings.

3.  Prior to January 25, 2009, and on and after March 1, 2009, the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, was manifested by coverage of more than 5 percent, but less than 20 percent of his total body area; pain; itchiness; sloughing off of skin; skin redness; thickening of the skin; edema; erythema; papules; thickened yellow/brown toenails, with redness; and removal of hallux toenails, bilaterally.  To treat this disability, the Veteran used foot powder, a topical corticosteroid, and an oral antifungal medication.


CONCLUSIONS OF LAW

1. The October 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (2002); 38 C.F.R. §20.1100 (2002); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Prior to January 25, 2009, a rating in excess of 10 percent for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2013).

4.  On and after March 1, 2009, a rating in excess of 10 percent for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With respect to his claims for an increased rating for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, a September 2008 letter apprised him that he must submit, or request that VA obtain, evidence of the worsening of this disability; notice of the different types of evidence available to substantiate his claim for a higher rating; and notice of the need to submit evidence of how such worsening effected his employment.  The September 2008 letter also provided the Veteran with notice of the rating criteria under the applicable diagnostic code.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided VA examinations in October 2008 and September 2012 in order to assess the severity of his service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.  The examiners reviewed the Veteran's relevant records, considered the Veteran's statements, performed thorough physical examinations, and addressed the Veteran's disability in conjunction with VA rating criteria.  As such, the Board finds that the October 2008 and September 2012 VA examinations are adequate for purposes adjudicating the Veteran's increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these matters, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a March 2013 Board hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge asked question pertaining to the onset, course, and severity of the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, to include the locations on his body where this disability was located.  Additionally, the Veteran provided testimony as to the treatment and medication he was prescribed for treatment purposes.  Through his testimony, the Veteran demonstrated an understanding of the issue and the criteria for establishing increased ratings.  As for the second duty, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

I.  Claim to Reopen the Issue of Entitlement to Service Connection for Kidney and Adrenal Gland Disability

In April 1999, the Veteran submitted a claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, which was ultimately denied by the Board in October 2002, due, at least in part, to the lack of a then current diagnosis.  That decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (2002); 38 C.F.R. §20.1100 (2002); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence received since the October 2002 rating decision was new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the October 2002 decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

As discussed above, the October 2002 decision denying service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, was based, at least in part, on the lack of evidence demonstrating a current diagnosis of a kidney and/or adrenal gland disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Pursuant to the Veteran's September 2008 claim to reopen, the Veteran submitted, among other documents, the following evidence:  (1) July 2008 private laboratory findings demonstrating the presence of trace blood in the Veteran's urine; (2) July 2008 private treatment report demonstrating a current diagnosis of nocturia and a reference to a history of kidney damage due to the use of nonsteroidal anti-inflammatory drugs; (3) an April 2004 private treatment report demonstrating a diagnosis of mild hematuria; (4) a January 2009 private treatment report showing abnormal albumin and protein laboratory findings; (5) a November 2010 VA treatment report demonstrating a history of renal insufficiency due to the use of nonsteroidal anti-inflammatory drugs; and (6) a November 2008 statement from the Veteran claiming that he was experiencing frequent voiding, weak urinary stream upon voiding, and blood in his urine.  This evidence is new as it was not previously received by VA for consideration.  The Board finds that this evidence is material as is includes current diagnoses or demonstrates persistent and recurrent symptoms.  Consequently, the Board finds that VA has received new and material evidence sufficient to reopen his claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs.  In determining that the evidence submitted since the October 2002 is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, is addressed in the remand portion of the decision below.

II.  Rating in Excess of 10 percent for Tinea Pedis, Tinea Crura, and Onychomycosis, with Episodes of Cellulitis, Both Prior to January 25, 2009, and on and after March 1, 2009

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Prior to January 25, 2009, and on and after March 1, 2009, a 10 percent rating has been assigned to the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, which concerns dermatophytosis.  See 38 C.F.R. § 4.20 (2013) (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).

According to Diagnostic Code 7813, VA is directed to rate the disability at issue as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801-7805; or dermatitis under Diagnostic Code 7806, depending on the prominent feature(s) of the disability.  As will be detailed below, the Veteran's service-connected disability is primarily manifested by tinea pedis of his bilateral lower extremities, tinea crura, and onychomycosis of all ten toenails, with an episode of left lower extremity cellulitis.  As such, the Board finds that the most appropriate diagnostic code under which to rate the Veteran's disability is Diagnostic Code 7806 concerning dermatitis.  See Schafrath, 1 Vet. App. at 594.

Under Diagnostic Code 7806, a 60 percent rating is assigned when the disability covers more than 40 percent of the veteran's entire body; more than 40 percent of the veteran's exposed body area; or when there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A 30 percent rating is assigned when the disability covers 20 to 40 percent of the veteran's entire body; 20 to 40 percent of the veteran's exposed body area; or when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 10 percent rating is assigned for the disability when at least 5 percent, but less than 20 percent, of the veteran's entire body is covered; at least 5 percent, but less than 20 percent, of the veteran's exposed body area is covered; or with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

According to a July 2008 private treatment report (that primarily concerned disabilities other than his skin), physical examination revealed the presence of atopic dermatitis on his right fifth metatarsal, but no cellulitis or cyanosis.  He was prescribed lortisome cream.  There was no indication whether the dermatitis on his right hand was separate from or an aspect of his service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.

In August 2008, the Veteran submitted a statement in support of his claim wherein he asserted that his service-connected disability had progressively worsened since 2001.  He stated that the affected area had spread from between his toes to the soles and tops of his feet, as well as his ankles.  He endorsed itchiness and a burning sensation, as well as scratching the affected areas to the extent that they bleed, especially during sleep.  He indicated that fluid oozed from cracks that formed in the skin between his toes, and that an odor had worsened.  The Veteran also stated that his toenails were becoming yellow and brown, and were so "ugly" that he did not wear sandals and avoided being barefoot in public.  Further, the Veteran stated that wearing certain fabric (wool) irritated his condition, but that, not wearing wool socks hindered his ability to hike and generally hindered him during the outdoor season.  In order to treat his symptoms, the Veteran stated that he applied a topical medication; used foot powders; wore clean, cotton socks; carefully washed; and trimmed toenails.  He indicated that his condition had spread to this right hand, and stated that his private physician had prescribed him a topical corticosteroid in 2007. 

During an October 2008 QTC examination, the examiner indicated that the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, was not present on any exposed area of his body.  The Veteran endorsed exudation, ulcer formation, itching, shedding, and crusting of his feet, bilaterally, which occurred constantly.  The Veteran reported using a topical corticosteroid (nystatin) every day for the previous 12 months with no side effects.  He denied functional impairment resulting from this disability.  Physical examination revealed no signs of skin disease and, moreover, no significant physical findings.  Even though the Veteran endorsed the use of a powder at times, the examiner ultimately determined that the Veteran's disability was asymptomatic.

In a separate October 2008 QTC examination report, the examiner indicated that onychomycosis was present in all ten of the Veteran's toenails, which was manifested by abnormal texture.  The examiner indicated that the Veteran's onychomycosis involved zero percent of his exposed body area.

An April 2009 VA treatment report demonstrated that the Veteran had a history of tinea pedis, onychomycosis of each toenail bed, and tinea cruris.  It was noted that he had recently experienced cellulitis of the left lower extremity for which he was hospitalized.  No specific clinical findings were reported.

A July 2009 and November 2010 VA treatment report demonstrated that the Veteran endorsed a history of lower left extremity cellulitis.  Physical examination revealed "some" dermatitis, bilaterally, popular, and erythema.  The assessment was tinea venous statis dermatitis.  The Veteran was instructed to continue with his prescribed topical medication.  The November 2010 VA treatment report also demonstrated the presence of scaling, erythematous skin, and maceration.

A July 2012 VA treatment report demonstrated that the Veteran complained of ingrown hallux toenails.  He requested a podiatry consultation.  In August 2010, the Veteran underwent a podiatry consultation, during which he complained of painful, onychocryptotic hallux toenail, bilaterally.  The Veteran reported that his service-connected tinea pedis caused the issues with his hallux toenails, which the examiner deemed "plausible."  The Veteran was scheduled for and underwent total hallux toenail avulsion with chemical matrixectomy, bilaterally, later in August 2010.  The Veteran appeared for a follow-up appointment five days later.  He complained of mild tenderness, and endorsed soaking his feet and applying medication.  Physical examination revealed mild edema and erythema. 

In September 2012, the Veteran underwent a VA examination to ascertain the severity of his service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis.  The examiner indicated that the current diagnoses are tinea crura and tinea pedis, with an incidence of secondary cellulitis.  The Veteran reported that these conditions required the recent removal of his toenails.  Over the previous 12 months, the Veteran noted that the Veteran was taking an oral anti-fungal medication to treat a "fungal toenail infection/fungal body infection" on a constant or near-constant basis.  With respect to body coverage, the examiner determined that the Veteran's skin disability covered greater than 5 percent, but less than 20 percent of his total body, but none of his exposed body area.  Physical examination revealed that the Veteran's toenails were yellow, thickened, red, tender, and inflamed.  In between the Veteran's fourth and fifth toes, there were white, tender lesions.  With respect to the Veteran's intertriginous region (groin), his skin was red and thickened.  The examination was otherwise negative.  Ultimately, the examiner opined that the Veteran's disability did not impair his ability to work.

In April 2013, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  During the hearing, the Veteran testified that he continued to use foot powder and that he used to take medication.  During the spring and summer, the Veteran stated that he wears cotton socks and takes oral medication.  The Veteran then testified about the events leading to the period of treatment, hospitalization, and convalescence from January 25, 2009, to March 1, 2009.  The Veteran stated that his tinea pedis generally resolves when he is on medication, but that he has been advised against taking it year-round because of the potential damage it could do to his liver.  When he is not taking the medication, the Veteran stated that his symptoms worsen and spread up his legs to his groin.  The Veteran also endorsed pain, edema, itchiness, sloughing off of skin, and bleeding caused by scratching.

Prior to January 25, 2009, and on and after March 1, 2009, the Veteran's service-connected disability was manifested by tinea pedis, tinea crura, and onychomycosis that covered more than 5 percent, but less than 20 percent of his total body area, primarily located on his feet, lower legs, and groin.  The evidence demonstrated that these conditions were productive of pain, itchiness, sloughing off of skin, skin redness, thickening of the skin, edema, erythema, and papules.  With respect to the Veteran's toenails, each was observed to be yellow/brown with redness, as well as thickening.  Further, his hallux toenail was removed, bilaterally, due to the in-growing of the nail.  With respect to medication, the Veteran used foot powder, as well as a topical corticosteroid.  He was also prescribed an oral antifungal medication that he used for only a portion of the year due to the risk of liver damage.
Based on the above, the Board finds that the evidence of record does not demonstrated that the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is manifested by or more nearly approximates total body coverage of 20 to 40 percent; exposed body coverage of 20 to 40 percent; or the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2013).  The evidence demonstrated that the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, covered more than 5 percent, but less than 20 percent of his total body area.  Further, although the Veteran was prescribed a topical corticosteroid and an oral anti-fungal medication, there was no evidence that the Veteran was prescribed a systemic corticosteroid or other systemic immunosuppressive therapy.  The September 2012 VA examiner did not specifically indicate that the Veteran was not being treated with a systemic corticosteroid or other immunosuppressive medication.  However, in the examination report, the examiner was given the option of indicating that the Veteran had been or was being treating with systemic corticosteroids or other immunosuppressive medication.  The only medication noted by the examiner was an oral anti-fungal (terbinafine).  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, prior to January 25, 2009, and on and after March 1, 2009.

In making this determination, as discussed in the Introduction, the Board observes that a temporary total rating has been assigned from January 25, 2009, to March 1, 2009.  The total rating was assigned for treatment, hospitalization, and convalescence for cellulitis associated with the Veteran's service-connected tinea pedis, tinea crura, and onychomycosis.  As the evidence relevant to this period of time is contemplated in the total rating, the Board will not considered it in making the determination as to whether a rating in excess of 10 percent was warranted either prior to January 25, 2009, or on and after March 1, 2009.

The Board considered the Veteran's claim under other diagnostic codes, but none were applicable given the manifestations of the disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7811, 7817-7819, 7821-7833 (2013); see Schafrath, 1 Vet. App. at 594.  Other potentially applicable diagnostic codes either direct VA to rate the disability in the same manner as Diagnostic Code 7813, or contain the same rating criteria as Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807, 7808, 7809, 7815, 7816, and 7820 (2013).  As such, the Board will not undertake redundant evaluation.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture, both prior to January 25, 2009, and on and after March 1, 2009, is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is evaluated as a dermatological impairment pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

Both prior to January 25, 2009, and on and after March 1, 2009, the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, covered more than 5 percent, but less than 20 percent of his total body area, primarily located on his feet, lower legs, and groin.  These conditions were productive of pain, itchiness, sloughing off of skin, skin redness, thickening of the skin, edema, erythema, and papules.  The Veteran's toenails became yellow/brown with redness, as well as thickened.  Further, his hallux toenails were removed.  To treat this disability, the Veteran used foot powder, a topical corticosteroid, and an oral antifungal medication.

Diagnostic Code 7806 does not address the specific symptoms of dermatitis, eczema, or analogous skin disabilities.  It is implicit to the rating criteria that symptoms commonly associated with skin disabilities are present when dermatitis, eczema, or analogous disability is at issue.  There was no indication that the symptoms associated with the Veteran's disability were unusual.  The appropriate rating is, thus, based on the percentage of total body area covered; percentage of total exposed body area covered; or the requirement and frequency of use of systemic therapy.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent rating already assigned prior to January 25, 2009, and on and after March 1, 2009.  This is especially true given that a temporary total rating was assigned from January 25, 2009, to March 1, 2009, due to treatment, hospitalization, and convalescence associated with an episode of lower left leg cellulitis.  Ratings in excess of 10 percent are provided for certain manifestations of tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for the 10 percent rating reasonably describe the Veteran's disability level and symptomatology prior to January 25, 2009, and on and after March 1, 2009.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher evaluations to the Veteran's tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability is reopened and, to this extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent prior to January 25, 2009, for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is denied.

Entitlement to a rating in excess of 10 percent on and after March 1, 2009, for tinea pedis, tinea crura, and onychomycosis, with episodes of cellulitis, is denied.


REMAND

The Veteran was not provided a VA examination pursuant to his September 2008 claim to reopen the issue of entitlement to service connection for kidney and adrenal gland disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs.  The evidence of record included diagnoses of nocturia and hematuria, as well as abnormal urinalysis findings regarding albumin and protein.  Further, the Veteran complained of persistent and recurrent symptoms pertaining to frequent voiding, weak urinary stream upon voiding, and blood in his urine.  Additionally, the Veteran's service treatment records demonstrated that he experienced in-service allergic reactions.  Finally, the Veteran submitted medical articles suggesting a relationship between the allergic reactions and a current disability.  As such, in order for VA to satisfy its duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

 1.  The RO should schedule the Veteran for an examination to determine the nature and etiology of any found kidney and/or adrenal gland disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any present kidney and/or adrenal gland disability was incurred in or due to his active duty.  In so doing, the examiner must specifically discuss the service treatment records pertaining to the Veteran's in-service allergic reactions, use of nonsteroidal anti-inflammatory drugs, as well as the post-service evidence of record pertaining to hematuria, nocturia, and abnormal albumin and protein laboratory findings.

In providing the opinion, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale for any opinion expressed must be included in the examination report.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for kidney and adrenal disability, claimed as secondary to allergic reaction to nonsteroidal anti-inflammatory drugs, to include consideration of any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


